T. Gr. Kavanagh, P. J.
This is an appeal from a conviction of a violation of CL 1948, § 750.341 (Stat Arm 1954 Rev § 28.573) which makes it a crime to carnally know a female patient in a State or county institution.
The only error asserted on appeal is that the verdict is against the great weight of the evidence.
Appellant argues that the complaining witness testified in a contradictory and conflicting manner and that such testimony should not serve to support a conviction.
The rule on review is that if there is evidence in the record which, if believed, will support a verdict of guilty beyond a reasonable doubt we will not reverse. People v. Williams (1962), 368 Mich 494, 501.
We have examined the record carefully, and despite some questionable cross-examination by the prosecutor of his main witness, we have discovered no reversible error. We are satisfied that the defendant had a fair trial.
Affirmed.
Levin and Sullivan, JJ., concurred.